   Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 1 of 14 PAGEID #: 275




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DE’QUANTEZ NIXSON,

                       Plaintiff,
                                                           Civil Action 2:18-cv-1720
        v.                                                 Magistrate Judge Kimberly A. Jolson


MICHAEL DAVIS,

                       Defendant.


                                    OPINION AND ORDER

        This matter, in which the parties have consented to the jurisdiction of the Magistrate Judge

pursuant to 28 U.S.C. § 636(c) (Doc. 11), is before the Court on Defendant’s unopposed Motion

for Summary Judgment (Doc. 15) and Plaintiff’s Motion for a Preliminary Injunction (Doc. 3 at

6). For the following reasons, Defendant’s Motion for Summary Judgment is GRANTED, and

Plaintiff’s Motion for a Preliminary Injunction is DENIED.

   I.        BACKGROUND

        Plaintiff, a pro se prisoner, has brought this action against Defendant Michael Davis, the

Religious Services Administrator for the Ohio Department of Rehabilitation and Correction

(“ODRC”). (Doc. 3). In brief, Plaintiff alleges that he was denied kosher meals in violation of his

constitutional rights under the First Amendment and his statutory rights under the Religious Land

Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc (“RLUIPA”). (See generally id.).

        Plaintiff has been serving a custodial sentence since March 2013. He was first incarcerated

at the Southern Ohio Correctional Facility and was later transferred to the Ohio State Penitentiary.

(Doc. 3 at 3; Doc. 15 at 2). When his incarceration first began, Plaintiff identified as a Christian.
   Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 2 of 14 PAGEID #: 276




(See Doc. 15-5 at 2). Since then, he has requested to change his religious affiliation twice. First,

in January 2016, he sought to change his religion from “Christian” to “Rostafarian [sic].” (Id.).

He represented that he had “been practicing the rostafarian [sic] religion” for “[t]he past 6 months”

and sought to “join [his] family in prayers with Jive for they are all natural rostafarian [sic].” (Id.).

The request was granted. (See Doc. 15-1, ¶ 14).

        Roughly two years later, on March 17, 2018, Plaintiff requested to change his religion

again, from “Rastafari” to “Jewish Orthodox.” (Id. at 1). Plaintiff again cited family ties—but

this time, to Judaism. (Id.). He also submitted a request for kosher meals. (Doc. 15-6 at 1–2). As

part of his request, Plaintiff submitted written responses to several basic questions, including why

the requested accommodation was necessary to practice his religion. (See id.). Because Plaintiff

simply responded, “kosher meals!” (id.), Defendant returned Plaintiff’s form and requested more

information. (Doc. 15-1, ¶ 10). It does not appear from the record that Plaintiff ever supplemented

that request. Instead, he submitted a new request for kosher meals. (Doc. 15-6 at 3–4). In

answering the same question, Plaintiff wrote that kosher meals were necessary because they “allow

[him] to purify [his] soul.” (Id. at 4).

        Chaplain Donald York met with Plaintiff to evaluate his request and found that Plaintiff

‘“seem[ed] sincere in his desire for kosher meals.’” (Doc. 15-2, ¶ 15). But Defendant, as ODRC’s

Religious Services Administrator, had the final say. (See Doc. 15 at 3–4 (citing 72-REG-02(H)(1)

(providing that new dietary requests, including for kosher meals, shall be referred to the religious

services administrator)). And he came to a different conclusion. Based upon “the discrepancies

in [Plaintiff’s] stories and religious history” and that Plaintiff had purchased “numerous items that

do not adhere to the kosher diet of a sincere Orthodox Jew,” Defendant concluded that Plaintiff




                                                   2
   Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 3 of 14 PAGEID #: 277




was not sincere in his belief in Judaism or request for kosher meals. (Id., ¶¶ 14, 15). As a result,

Defendant denied Plaintiff’s request.

          A few months after Defendant denied his request, Plaintiff went on a hunger strike. (Doc.

15-3, ¶ 8). But Defendant’s decision to deny him kosher meals was only one of the reasons

Plaintiff refused to eat. (See Doc. 15-16 at 2). In addition, Plaintiff reported refusing meals

because his “[p]roperty was taken” and his “laundry was lost [and] [his] last theft report was

refused to be filed.” (Id.). In all, Plaintiff’s hunger strike lasted seven days, and he lost about nine

pounds. (Doc. 15-4, ¶¶ 19, 21). The uncontroverted record shows that medical staff provided

around-the-clock monitoring during Plaintiff’s hunger strike, and Plaintiff consistently denied any

pain, discomfort, depression, or distress. (Id., ¶ 16; Doc. 16-4, ¶¶ 16–21).

          Plaintiff then filed this lawsuit. (See Doc. 3). In his Complaint, Plaintiff alleges that he is

an Orthodox Jew and that Defendant denied his request for kosher meals in violation of the First

Amendment and RLUIPA. (Id. at 5). He further alleges that, due to Defendant’s conduct, he

suffered severe depression, weight loss, and emotional distress. (Id.) For relief, Plaintiff seeks

$75,000 in punitive damages and $75,000 in compensatory damages from Defendant in both his

individual and official capacities. (Id. at 6). He also seeks a preliminary injunction requiring

Defendant grant his request for kosher meals. (Id.)

          Defendant has moved for summary judgment. (Doc. 15). Over four months have passed

since Defendant filed his Motion, and Plaintiff has not responded. Accordingly, the matter is now

ripe for resolution.

    II.      STANDARD OF REVIEW

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.



                                                    3
   Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 4 of 14 PAGEID #: 278




56(a). The movant has the burden of establishing that there are no genuine issues of material fact,

which may be accomplished by demonstrating that the nonmoving party lacks evidence to support

an essential element of its case. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Barnhart

v. Pickrel, Schaeffer & Ebeling Co., 12 F.3d 1382, 1388–89 (6th Cir. 1993). When the moving

party has carried this burden, the nonmoving party must then set forth specific facts showing that

there is a genuine issue for trial. Moldowan v. City of Warren, 578 F.3d 351, 374 (6th Cir. 2009).

          When a motion for summary judgment is unopposed, as is the case here, the court must

“intelligently and carefully review the legitimacy of such unresponded-to motion” and may not

“blithely accept the conclusions argued in the motion.” Guarino v. Brookfield Tp. Tr., 980 F.2d

399, 407 (6th Cir. 1992). At the same time, “[n]othing in either the Rules or case law supports an

argument that the trial court must conduct its own probing investigation of the record” to identify

a genuine issue of material fact. Id. at 405.

   III.      DISCUSSION

          Defendant has moved for summary judgment on both Plaintiff’s First Amendment and

RLUIPA claims. (See generally Doc. 15). Up front, Defendant moves for summary judgment on

Plaintiff’s claim for monetary damages against him in his official capacity. (Doc. 15 at 29–30).

The Eleventh Amendment precludes Plaintiff from recovering these damages. See Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989); Turker v. Ohio Dep’t of Rehab & Corr., 157 F.3d

453, 456 (6th Cir. 1998). Moreover, the Eleventh Amendment bars any monetary relief under

RLUIPA. Berryman v. Granholm, 343 F. App’x 1, 4 (6th Cir. 2009). Consequently, Plaintiff is

not entitled to much of the relief he requests.




                                                  4
   Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 5 of 14 PAGEID #: 279




        The Court will now consider the merits of Plaintiff’s First Amendment claim for monetary

damages and injunctive relief against Defendant in his individual capacity and Plaintiff’s RLUIPA

claim for injunctive relief.

        A. First Amendment Free Exercise Claim

        In assessing Plaintiff’s First Amendment claim, context matters because such review looks

different in the prison context. See Flagner v. Wilkinson, 241 F.3d 475, 481–82 (6th Cir. 2001).

Rather than applying the test “ordinarily applied to alleged infringements of fundamental

constitutional rights,” courts instead apply a “less restrictive analysis.” Id. Courts apply this more

lenient standard “[t]o ensure that [they] afford appropriate deference to prison officials.” Id. The

analysis has two steps.

        First, a court must decide whether the inmate has established the basic elements of a free

exercise claim. To satisfy this initial burden, the inmate “must show that the belief or practice

asserted is religious in [his] own scheme of things and is sincerely held.” Id. at 481 (quotation

marks and citation omitted). If the inmate can make that showing, the court then applies the

balancing test set forth in Turner v. Safley, 482 U.S. 78, 89 (1987), to determine whether the

defendant’s conduct was reasonable. The test is deferential to prison officials and asks whether

the regulation that impinges on inmates’ constitutional rights “is reasonably related to legitimate

penological interests.” Turner, 482 U.S. at 89. Flagner, 241 F.3d at 481. If so, the regulation is

valid. Id. At base, the Turner balancing analysis is a “reasonableness test” that is deferential to

prison officials. Id.

        Here, Defendant challenges Plaintiff’s constitutional claim in two ways. Relying on the

record, he argues that Plaintiff’s Jewish beliefs are insincere. (Doc. 15 at 15–18). Without

sincerity, Defendant argues, Plaintiff’s free exercise claim fails. (See id.). But even if Plaintiff’s



                                                  5
   Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 6 of 14 PAGEID #: 280




beliefs are sincere, Defendant maintains that because his actions were reasonable, Plaintiff’s

constitutional claim cannot succeed. (Id. at 18–20).

           1. Sincerity

       To begin, Plaintiff must show that his beliefs “are sincerely held and whether they are, in

his own scheme of things, religious” in order to succeed on his free exercise claim. United States

v. Seeger, 380 U.S. 163, 185 (1965); see also Flagner, 241 F.3d at 481. The record contains

uncontroverted evidence to support Defendant’s contention that Plaintiff’s belief is insincere.

       First, the record reveals contradictory timelines. Plaintiff originally attested to practicing

Judaism “since [he] was a child,” (Doc. 15-6 at 2), but reported a few short months later that he

had been practicing Judaism “since Oct-15-2015,” (id. at 4). But in October 2015, Plaintiff was

still practicing the Rastafarian religion. (See Doc. 15-5 at 3). Further, the record shows that

Plaintiff has changed his story regarding his family connections to Judaism. For example, when

he sought to change from Christian to Rastafarian, Plaintiff stated that his family members were

“all natural rostafarian [sic]” and that his “whole family is based upon this religion.” (Id. at 2–3).

But when he later applied to switch from Rastafarian to Judaism, he stated that he hoped to “take[]

up [his] family religion.” (Doc. 15-6 at 3). Finally, and perhaps most telling, Plaintiff’s

commissary records reveal that he purchased hundreds of non-kosher items despite his multiple

requests for kosher meals. (See Doc. 15-13 (showing that of the 230 food items Plaintiff purchased

between March 17, 2018, and early October 2019, over half were non-kosher)).

       Based upon this evidence, the Court is skeptical of Plaintiff’s sincerity. But the sincerity

of a plaintiff’s religious belief is, generally, a question of fact. See Bakr v. Johnson, No. 95-

2348, 1997 WL 428903, *2 (6th Cir. July 30, 1997). And considering Plaintiff’s pro se status,




                                                  6
   Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 7 of 14 PAGEID #: 281




the best approach is to assume, for the purposes of Defendant’s Motion, that Plaintiff’s belief is

sincere.

           2. Turner Balancing Test

       But the Court’s analysis is not over. The Court must now consider, under the deferential

Turner balancing test, whether Defendant’s conduct was reasonable. In Turner, the Supreme

Court recognized the unique challenges of operating a prison. Turner, 482 U.S. at 85. It cautioned

courts to exercise restraint when considering prison policies designed to maintain security and

discipline. See id. So, “[i]n most circumstances,” “‘the adoption and execution’” of these policies

“‘should be accorded wide-ranging deference.’” O’Connor v. Leach, No. 1:18-CV-977, 2020 WL

838084, at *2 (W.D. Mich. Jan. 27, 2020), report and recommendation adopted, No. 1:18-CV-

977, 2020 WL 837267 (W.D. Mich. Feb. 20, 2020) (quoting Flagner, 241 F.3d at 481). Courts

must balance that deference with the important need to protect inmates’ constitutional rights. See

Turner, 482 U.S. at 85.

       In attempting to strike this balance, courts consider four factors:

       (1) there must be a valid, rational connection between the prison regulation and the
           legitimate governmental interest put forward to justify it;
       (2) whether there are alternative means of exercising the right that remains open to
           prison inmates;
       (3) the impact that accommodation of the asserted constitutional right will have on
           guards and other inmates, and on the allocation of prison resources generally;
           and
       (4) whether there are ready alternatives available that fully accommodate the
           prisoner’s rights at a de minimis cost to valid penological interests.

Id. at 89–91.

       The first factor is a threshold requirement. See Hanrahan v. Mohr, 905 F.3d 947, 954 (6th

Cir. 2018). The defendant carries “the initial burden to articulate a valid, rational connection

between the challenged action and the legitimate governmental interest that motivated it.”



                                                 7
   Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 8 of 14 PAGEID #: 282




O’Connor, 2020 WL 838084 at *3. If the defendant cannot meet that burden, “the regulation is

unconstitutional, and the other factors do not matter.” Hanrahan, 905 F.3d at 954 (quotation marks

and citations omitted). But the burden is light. See O’Connor, 2020 WL 838084 at *3 (quotation

marks and citation omitted) (noting that the defendant’s initial burden under Turner “is slight, and

in certain instances, . . . a matter of common sense”).

       If the defendant makes that showing, the court turns to the remaining three factors. These

“should be balanced together” rather than “weighed evenly.” Flagner, 241 F.3d at 484. In doing

so, the court should not apply “a ‘least restrictive alternative’ test.” Id. Said differently, the

defendant “do[es] not have to set up and then shoot down every conceivable alternative method of

accommodating [the plaintiff’s] constitutional complaint.” Id. Rather, the Turner factors are more

usefully viewed as “guidelines for the court to assess whether the prison officials’ actions are

reasonably related to a valid penological basis.” Id.

       i.      Rational Connection to Legitimate Government Interest

       Under the first Turner factor, Defendant’s motivation matters. His conduct was reasonable

only if he denied Plaintiff’s request for a legitimate penological reason. The uncontroverted

evidence in this case establishes that he did.

       In his sworn affidavit, Defendant asserts that he denied Plaintiff’s request for kosher meals

because he determined that Plaintiff’s request “was not sincere.” (Doc. 15-1, ¶ 14). In reaching

that conclusion, Defendant relied on the totality of the evidence before him. First, he relied on

Plaintiff’s written responses to questions regarding his accommodation request and found those

responses to be lacking. (See id.). For example, he noted “discrepancies in [Plaintiff’s] stories

and religious history,” including conflicting timelines and contradictory assertions regarding




                                                 8
   Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 9 of 14 PAGEID #: 283




Plaintiff’s family connections to Judaism. (Id.). Defendant also found that “[m]ost of [Plaintiff’s]

replies were general in nature and not fully consistent with Jewish beliefs.” (Id.).

       Defendant then went beyond Plaintiff’s written responses.           He reviewed Plaintiff’s

commissary records, which revealed that Plaintiff routinely purchased non-kosher items from the

commissary. (Id., ¶ 15; see also Doc. 15-13 (indicating that of the 230 food items purchased

between March 17, 2018, and early October 2019, more than half were non-kosher)).                   In

Defendant’s opinion, these purchases showed that, despite Plaintiff’s multiple requests for kosher

meals, Plaintiff did not attempt to “adhere to the kosher diet of a sincere Orthodox Jew.” (Id.).

       The Sixth Circuit has provided on-point guidance for this type of situation. “Prison

officials have a legitimate penological interest not only in controlling the cost of the kosher meal

program and ensuring that only those with sincere beliefs participate in the program, but also in

maintaining discipline within the prison.” Berryman v. Granholm, 343 F. App’x 1, 4 (6th Cir.

2009) (holding that defendant reasonably removed plaintiff from the kosher meal program because

plaintiff “ordered,” “signed for,” and “held [in] his lap” non-kosher food items) (citing Russell v.

Wilkinson, 79 F. App’x 175, 177 (6th Cir. 2003) (concluding that, in light of a prisoner’s “obvious

actions in not observing the kosher food requirements outside meals,” the prison had a legitimate

penological interest in removing the prisoner from the program because of the need to maintain

discipline in the facility)). Indeed, it would be difficult to maintain security if prison officials

“permitt[ed] [an inmate] to participate in a religious diet program when he has a demonstrated

history of consuming or purchasing food in violation of the tenets of his stated religion” because

it “could cause resentment among prisoners who adhere to their faith’s dietary restrictions.” Ewing

v. Finco, No. 1:17-CV-505, 2019 WL 8105992, at *9 (W.D. Mich. Sept. 18, 2019), report and




                                                 9
  Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 10 of 14 PAGEID #: 284




recommendation adopted, No. 1:17-CV-505, 2019 WL 6485869 (W.D. Mich. Dec. 3, 2019)

(quotation marks and citation omitted).

           Given the legitimate interest in maintaining discipline and security, district courts routinely

defer to prison officials in these circumstances. See, e.g., O’Connor, 2020 WL 838084, at *3

(granting prison official’s motion for summary judgment where prison official denied plaintiff’s

request for kosher meals, in part, because plaintiff contemporaneously purchased non-kosher food

items); Miles v. Mich. Dep’t of Corr., No. 1:18-CV-352, 2019 WL 4621979, at *3 (W.D. Mich.

Sept. 24, 2019) (adopting magistrate judge’s recommendation granting defendant’s motion for

summary judgment and confirming that plaintiff’s removal from the kosher meal program was

proper because plaintiff had purchased non-kosher items); Moses v. Finco, No. 1:16-CV-248, 2019

WL 5273780, at *4 (W.D. Mich. Jan. 7, 2019), report and recommendation adopted, No. 1:16-

CV-248, 2019 WL 4439368 (W.D. Mich. Sept. 17, 2019) (granting defendant’s motion for

summary judgment and noting “that the mere purchase or possession of foods contrary to a

requested diet is sufficient to deny a prisoner’s request for that specific diet”); Nassar v. Warden,

Butler Cty. Jail, No. 1:10-CV-031, 2011 WL 7268004, at *7 (S.D. Ohio Sept. 1, 2011), report and

recommendation adopted sub nom. Nassar v. Butler Cty. Jail, No. C-1-10-31, 2012 WL 423754

(S.D. Ohio Feb. 9, 2012) (granting defendants’ motion for summary judgment and noting that

preserving discipline and security “are legitimate reasons for an inmate who breaks the dietary

rules”).

           Defendant is entitled to that deference here, and this factor is in his favor.

           ii.    Remaining Turner Factors

           On balance, the three remaining Turner factors also weigh in Defendant’s favor. To begin,

Plaintiff has alternative means to maintain a kosher diet. As his commissary records show,



                                                     10
  Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 11 of 14 PAGEID #: 285




Plaintiff may purchase kosher food from the prison’s commissary. See, e.g., O’Connor, 2020 WL

838084, at *4 (noting that prisoners can order kosher food items from the prison store); Moses,

2019 WL 5273780, at *4 (same); Ewing, 2019 WL 8105992, at *9 (same). Plaintiff may also

reapply for kosher meals in roughly four months. (See Doc. 15 at 19); see, e.g., O’Connor, 2020

WL 838084, at *4 (noting that “[t]here is also no evidence that [p]laintiff is unable to re-apply in

the future to participate in the kosher meal program”); Ewing, 2019 WL 8105992, at *9 (noting

that plaintiffs were “not permanently barred from receiving a religious diet accommodation, as

they can reapply for such as provided in the relevant [] [p]olicy [d]irective”).

       Next, even assuming these alternative means are subpar compared to the kosher meal

program, the impact of granting Plaintiff’s request “on the allocation of prison resources (because

of the expense required to maintain the kosher meal program) would be weighty if prisoners

participating in the program were able to order and eat whatever food they wanted without

suffering any consequences.” Berryman, 343 F. App’x at 5 (internal quotation marks omitted).

       The final factor applies only where “an inmate claimant can point to an alternative that

fully accommodates the prisoner’s rights at de minimis cost to valid penological interests.”

Turner, 482 U.S. at 91. If the inmate makes that showing, “a court may consider that as evidence

that the regulation does not satisfy the reasonable relationship standard.” Id. But there is no such

evidence in this case.

       In sum, the weight of the Turner factors supports a finding of reasonableness, and

Defendant is entitled to summary judgment on Plaintiff’s First Amendment claim.

       B. RLUIPA Claim

       Defendant also moves for summary judgment on Plaintiff’s RLUIPA claim. (Doc. 15 at

20–21). But in so moving, Defendant asserts only that Plaintiff cannot recover monetary damages



                                                 11
  Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 12 of 14 PAGEID #: 286




under RLUIPA. (See id.). While he is correct on that point, see Berryman, 343 F. App’x at 4, the

Court construes Plaintiff’s request more broadly. Construed liberally, it appears that Plaintiff is

seeking an order directing Defendant to grant his request for kosher meals. (See Doc. 3 at 6). The

Court will consider Plaintiff’s RLUIPA claim accordingly.

       In evaluating a RLUIPA claim, the principle inquiry is “whether the challenged

governmental action substantially burdens the exercise of religion.” Ervin v. Davis, No. 2:16-CV-

186, 2017 WL 2573251, at *3 (S.D. Ohio June 14, 2017) report and recommendation adopted,

No. 2:16-CV-186, 2017 WL 3600447 (S.D. Ohio Aug. 21, 2017) (quotation marks omitted) (citing

Barhite v. Caruso, 377 F. App’x 508, 511 (6th Cir. 2010)). Plaintiff bears the burden to make this

showing. Perreault v. Mich. Dep’t of Corr., No. 1:16-CV-1447, 2018 WL 3640356, at *4 (W.D.

Mich. Aug. 1, 2018).

       While RLUIPA does not define “substantial burden,” courts agree that the burden must be

“exceptional.” Cutter v. Wilkinson, 544 U.S. 709, 720 (2005); see also Perreault, 2018 WL

3640356, at *4 (noting that the burden must render religious exercise “effectively impracticable”).

Under this stringent standard, the “denial of participation [in a kosher meal program] does not

constitute a substantial burden unless the [] denial is permanent.” Perreault, 2018 WL 3640356,

at *4 (emphasis in original); see also O’Connor, 2020 WL 838084, at *4 (holding the same);

Ewing, 2019 WL 8105992, at *10 (holding the same). As noted, Plaintiff can reapply for the

kosher meal program in August, one year after Defendant denied his request. (See Doc. 15 at 9).

       Moreover, as a practical matter, “[i]f an inmate chooses to purchase and consume non-

kosher snacks,”—which Plaintiff has done here—“he cannot show that . . . denying kosher meals

to him constitutes a substantial burden on his ability to practice the tenets of his faith.” Day v.

Mathai, No. 05-CV-71311, 2008 WL 907378, at *14 (E.D. Mich. Mar. 7, 2008), report and



                                                12
  Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 13 of 14 PAGEID #: 287




recommendation adopted, No. 05-71311, 2008 WL 907377 (E.D. Mich. Mar. 31, 2008). So,

Plaintiff has not shown that his ability to practice his faith has been substantially burdened.

       Moreover, even if Defendant’s conduct constituted a substantial burden—which it did

not—RLUIPA does not “elevate accommodation of religious observances over an institution’s

need to maintain order and safety.” Cutter, 544 U.S. at 722. So, as with First Amendment claims

in the prison context, courts must apply RLUIPA “with due deference to the experience and

expertise of prison and jail administrator in establishing necessary regulations and procedures to

maintain good order, security and discipline, consistent with consideration of costs and limited

resources.” Id. (quotation marks and citation omitted).

       Put simply, prisons must have some way to limit religious dietary accommodations to those

with sincerely held beliefs.    Defendant reasonably concluded, based on the totality of the

circumstances, that Plaintiff’s request was not sincere. The Court will not disrupt that finding, and

Defendant is entitled to summary judgment on Plaintiff’s RLUIPA claim.

       C. Plaintiff’s Motion for a Preliminary Injunction

       One final issue. In his Complaint, Plaintiff asks the Court to “order an [sic] preliminary

injunction against [Defendant] to authorize Plaintiff kosher meals.” (Doc. 3 at 6). Defendant

construes that request as a motion for a preliminary injunction. (See Doc. 15 at 22). The Court

does the same.

       As explained above, Defendant is entitled to summary judgment on Plaintiff’s First

Amendment and RLUIPA claims. Consequently, Plaintiff cannot show a strong likelihood of

success on the merits of his claims. His request for the extraordinary measure of a preliminary

injunction fails as a result. See Stanley v. Ohio Dep’t of Rehab. & Corr., No. C2–02–178, 2002

WL 3140935, at *3 (S.D. Ohio August 12, 2002) (citations omitted) (“[T]he Sixth Circuit has held



                                                 13
  Case: 2:18-cv-01720-KAJ Doc #: 16 Filed: 04/21/20 Page: 14 of 14 PAGEID #: 288




that when the proponent of the injunctive relief has no chance of success on the merits of the claim,

the Court may dismiss the motion without considering the other three factors. Failure to do so is

reversible error.”). Plaintiff’s Motion for a Preliminary Injunction is DENIED.

   IV.      CONCLUSION

         For the foregoing reasons, Defendant’s Motion for Summary Judgment (Doc. 15), is

GRANTED.

         IT IS SO ORDERED.



Date: April 21, 2020                                  /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 14
